DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/1/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER (US 2010/0244781) in view of GREENING (US 2016/0380455) and further in view of MCANDREWS (US 5,886,503).
	Regarding claim 1, KRAMER discloses an electronic power conversion apparatus for charging and discharging batteries (¶ 0002, 0045), the apparatus comprising: 
 	a first switching circuit (407 and/or 108, Fig. 4) to be coupled to an external power supply or an external load (¶ 0002, 0045, 0048: coupled to the circuit bus); 
 	a second switching circuit (402 and/or 101) to be coupled to a battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), each of the first and second switching circuits comprises a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter); 
 	a power converter circuit coupled between the first switching circuit and second switching circuit (¶ 0045-0046: comprising transformer TX1 and two switches Q1 and Q2); and 
 	a control circuit (¶ 0015, 0050) coupled to control switching of the first switching circuit and second switching circuit to operate in any one of a charge mode, a discharge mode (¶ 0062-0064, 0089-0091; ¶ 0015, 0019, 0049: based on sensor measurements), and a self-balancing mode (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches), wherein the control circuit selects from the modes based on one or more heuristics defining conditions under which each mode should be selected and configures the state of each of the first plurality of switches and the second plurality of switches to operate in the selected mode (¶ 0015, 0019, 0045, 0048-0049, 0060, 0063-0064).
 	KRAMER fails to disclose a first plurality of switching circuits each comprising a bidirectional switching circuit and each to be coupled to an external power supply or an external load, wherein the first plurality of switching circuits are to select one or more external power supplies or external loads.
 	GREENING discloses a first plurality of switching circuits each comprising a bidirectional switching circuit (¶ 0093: bi-directionality by using a power switch on each power port) and each to be coupled to an external power supply or an external load (¶ 0087: a plurality of power ports, each of which may be used to receive power from or provide power to an external device), wherein the first plurality of switching circuits are to select one or more external power supplies or external loads (¶ 0093-0094). Including the plurality of switching circuits of GREENING in the electronic power conversion apparatus of KRAMER would provide the power converter circuit and the control circuit coupled to the plurality of switching circuits as recited. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first plurality of switching circuits each to be coupled to an external power supply or an external load in order to provide added flexibility in allowing the apparatus to receive power from or provide power to external devices (GREENING, ¶ 0007).
 	KRAMER fails to disclose a self-inspection mode. 
 	MCANDREWS discloses a self-inspection mode (col 5, ll. 24-30).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-inspection mode in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
 	Regarding claim 2, KRAMER as modified by GREENING and MCANDREWS teaches when operating in the charge mode, a first current flows from the power supply to the battery through the first plurality of switching circuits and the second switching circuit in a first direction, and wherein when operating in the discharge mode, a second current flows from the battery to the external load through the first plurality of switching circuits and the second switching circuit in a second direction (KRAMER, ¶ 0048, 0062-0064, 0086-0090; GREENING, ¶ 0093-0094; the modification of KRAMER with the first plurality of switching circuits of GREENING as described in the rejection of claim 1 teaches the first and second current flowing through the first plurality of switching circuits and the second switching circuit as recited).
	Regarding claim 3, KRAMER as modified by GREENING and MCANDREWS teaches the apparatus as applied to claim 1 but fails to disclose a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load to operate in the self-inspection mode. MCANDREWS further discloses a third switching circuit (113, Fig. 3) controlled by the control circuit and coupled to the power converter circuit (PS2, Fig. 1; part of 15, Figs. 1 and 3); and an internal load (112, Fig. 3) coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load to operate in the self-inspection mode (col 5, ll. 24-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the third switching circuit and internal load as recited in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
 	Regarding claim 5, KRAMER discloses a set of a plurality of fourth switching circuits between the second switching circuit and the battery (e.g., 102, 202, 201, and/or 301, Fig. 4).
 	Regarding claim 6, KRAMER discloses each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 7, KRAMER discloses the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 8, KRAMER discloses when operating in the self-balance mode, the first switching circuit and the second switch circuit are switched off, while the fourth switching circuits are switched on (¶ 0081-0084, 0088: the first and second switching circuits are switched off, e.g., when transferring energy from one cell to another in the self-balance mode).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of GREENING and MCANDREWS as applied to claims 1-3 and 5-8 above, and further in view of GREENING (US 2009/0325056; hereinafter referred to as GREENING ‘056).
  	Regarding claim 9, KRAMER as modified by GREENING and MCANDREWS teaches the apparatus as applied to claim 1 and KRAMER further discloses the converter supports bi-directional power flow between the first switching circuit and the second switching circuit (¶ 0045-0046). KRAMER as modified by GREENING and MCANDREWS fails to disclose the power converter circuit comprises a buck-boost type converter. GREENING ‘056 discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of KRAMER as modified by GREENING by utilizing a buck-boost type converter in order to utilize the known power conversion characteristics of buck-boost type converters.
Claims 10-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ (US 2017/0339804) in view of KRAMER and further in view of GREENING and MCANDREWS.
	Regarding claim 10, INGALZ discloses an electronic rack (100, Fig. 1), comprising: 
 	a stack of server chassis, each server chassis including one or more servers (¶ 0017-0022); 
 	a power supply coupled to the server chassis to provide power to the servers (120, Fig. 1; ¶ 0022-0023); 
 	a battery backup unit (BBU) (130), wherein the BBU is configured to provide power to the servers when the power supply is unavailable (¶ 0023).
 	INGALZ fails to disclose the battery backup unit having a plurality of battery cell packages and each battery cell package containing one or more battery cells; and a power converter as recited.
 	KRAMER discloses the battery backup unit having a plurality of battery cell packages (modules # 1-4 as shown in Fig. 4) and each battery cell package containing one or more battery cells (¶ 0006, 0046); and
 	a power converter (as shown in Fig. 4) coupled between the BBU and the power supply or the servers (including the converter of KRAMER in the electronic rack of INGALZ would provide the first switching circuit coupled to the power supply and servers), wherein the power converter comprises: 
 	a first switching circuit (407 and/or 108, Fig. 4) coupled to the power supply or servers (¶ 0002, 0045, 0048: coupled to the circuit bus; including the converter of KRAMER in the electronic rack of INGALZ would provide the first switching circuit coupled to the power supply and servers), 
 	a second switching circuit (402 and/or 101) coupled to the battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), each of the first and second switching circuits are a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter), 
 	a power converter circuit coupled between the first switching circuit and second switching circuit (¶ 0045-0046: comprising transformer TX1 and two switches Q1 and Q2), and 
 	a control circuit (¶ 0015, 0050) coupled to control switching of the first switching circuit and second switching circuit to operate in any one of a charge mode, a discharge mode (¶ 0062-0064, 0089-0091), and a self-balancing mode (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches), wherein the control circuit selects from the modes based on one or more heuristics defining conditions under which each mode should be selected and configures the state of each of the first plurality of switches and the second plurality of switches to operate in the selected mode (¶ 0045, 0048, 0060, 0063-0064).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of battery cell packages and the power converter as recited in order to extend battery life (KRAMER, ¶ 0007).
 	INGALZ as modified by KRAMER fails to disclose a first plurality of switching circuits each comprising a bidirectional switching circuit and each to be coupled to the power supply or servers, wherein the first plurality of switching circuits are to select one or more of the power supply or servers.
 	GREENING discloses a first plurality of switching circuits each comprising a bidirectional switching circuit (¶ 0093: bi-directionality by using a power switch on each power port) and each coupled to the power supply or servers (¶ 0087: a plurality of power ports, each of which may be used to receive power from or provide power to an external device; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER would provide the first plurality of switching circuits coupled to the power supply or servers as recited), wherein the first plurality of switching circuits are to select one or more of the power supply or servers (¶ 0093-0094). Including the plurality of switching circuits of GREENING in the power converter would provide the power converter circuit and the control circuit coupled to the plurality of switching circuits as recited. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first plurality of switching circuits each coupled to the power supply or servers in order to provide added flexibility in allowing the apparatus to receive power from or provide power to external devices (GREENING, ¶ 0007).
 	INGALZ as modified by KRAMER and GREENING fails to disclose a self-inspection mode. 
	MCANDREWS discloses a self-inspection mode (col 5, ll. 24-30).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-inspection mode in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
 	Regarding claim 11, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches when operating in the charge mode, a first current flows from the power supply to the battery through the first plurality of switching circuits and the second switching circuit in a first direction, and wherein when operating in the discharge mode, a second current flows from the battery to the external load through the first plurality of switching circuits and the second switching circuit in a second direction (KRAMER, ¶ 0048, 0062-0064, 0086-0090; GREENING, ¶ 0093-0094; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches the first and second current flowing through the first plurality of switching circuits and the second switching circuit as recited).
	Regarding claim 12, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches the electronic rack as applied to claim 10 but fails to disclose the power converter further comprises: a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load operate in self-inspection mode. MCANDREWS further discloses the power converter further comprises: a third switching circuit (113, Fig. 3) controlled by the control circuit and coupled to the power converter circuit (PS2, Fig. 1; part of 15, Figs. 1 and 3); and an internal load (112, Fig. 3) coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load operate in self-inspection mode (col 5, ll. 24-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the third switching circuit and internal load as recited in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
 	Regarding claim 14, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches the electronic rack as applied to claim 10 but fails to disclose the power converter further comprises a set of a plurality of fourth switching circuits between the second switching circuit and the battery. KRAMER further discloses the power converter further comprises a set of a plurality of fourth switching circuits between the second switching circuit and the battery (e.g., 102, 202, 201, and/or 301, Fig. 4; ¶ 0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of fourth switching circuits in order to connect to individual cells for efficient balancing and to extend battery life (KRAMER, ¶ 0007, 0044).
 	Regarding claim 15, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (KRAMER, 102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 16, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (KRAMER, ¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 17, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches when operating in the self-balance mode, the first plurality of switching circuits and the second switch circuit are switched off, while the fourth switching circuits are switched on (KRAMER, ¶ 0081-0084, 0088: the first and second switching circuits are switched off, e.g., when transferring energy from one cell to another in the self-balance mode; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches the first plurality of switching circuits and the second switch circuit are switched off as recited).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ in view of KRAMER, GREENING, and MCANDREWS as applied to claims 10-12 and 14-17 above, and further in view of GREENING ‘056.
	Regarding claim 18, INGALZ as modified by KRAMER, GREENING, and MCANDREWS teaches the electronic rack as applied to claim 10, and further teaches the converter supports bi-directional power flow between the first plurality of switching circuits and the second switching circuit (KRAMER, ¶ 0045-0046; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches bi-directional power flow between the first plurality of switching circuits and the second switching circuit as recited). INGALZ as modified by KRAMER, GREENING, and MCANDREWS fails to disclose the power converter circuit comprises a buck-boost type converter. GREENING ‘056 discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of INGALZ as modified by KRAMER and GREENING by utilizing a buck-boost type converter in order to utilize the known power conversion characteristics of buck-boost type converters. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of MCANDREWS.
	Regarding claim 19, KRAMER discloses a method of controlling an electronic power conversion system (¶ 0002, 0045), the method comprising: 
 	selecting an operating mode from a plurality of operating modes for a power converter module (¶ 0062-0064) based on one or more heuristics defining conditions under which each mode should be selected (¶ 0045, 0048, 0060, 0063-0064), the power converter module comprising a first circuit comprising a first plurality of bidirectional switches coupled in parallel (107, 207, 307, 407, 507, Fig. 4), a second circuit comprising a second plurality of bidirectional switches coupled in parallel (102, 202, 302, 402, 502, Fig. 4), and a converter circuit coupling the first and the second circuit (comprising TX1, Q1, and Q2, Fig. 4), wherein the plurality of operating modes comprise a charge mode, a discharge mode (¶ 0062-0064, 0089-0091; ¶ 0015, 0019, 0049: based on sensor measurements), and a self-balancing mode (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches); 
 	identifying, for the first circuit, one or more DC bus connections to be selected by the first plurality of bidirectional switches, wherein each of the DC bus connections is coupled to a bidirectional switch of the first plurality of bidirectional switches (e.g., identifying/selecting the ‘BUS+’ or ‘CAP+’, Fig. 4); 
 	identifying, for the second circuit, one or more battery cell package connections, wherein each of the battery cell package connections is coupled to a bidirectional switch of the second plurality of bidirectional switches (e.g., identifying ‘CELL1+’ or ‘CELL2+’, Fig. 4); 
 	determining a configuration of the first and second circuits based on the operating mode, the identified external connections and the identified battery cell packages; and initiating the selected operating mode by setting a state of each switch of the first and second circuits based on the determined configuration (¶ 0048, 0062-0064, 0086-0090).
 	KRAMER fails to disclose a self-inspection mode. 
 	MCANDREWS discloses a self-inspection mode (col 5, ll. 24-30).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-inspection mode in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of MCANDREWS as applied to claim 19 above, and further in view of GREENING ‘056.
	Regarding claim 20, KRAMER as modified by MCANDREWS teaches the method as applied to claim 19 and KRAMER further discloses wherein the converter supports bi-directional power flow between the first plurality of bidirectional switches and the second plurality of bidirectional switches (¶ 0045-0046). 
 	KRAMER fails to disclose the power converter circuit comprises a buck-boost type converter. 
 	GREENING ‘056 discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of KRAMER by utilizing a buck-boost type converter in order to utilize the known power conversion characteristics of buck-boost type converters.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that primary reference KRAMER does not select between the claimed modes, it is first noted that the selection of the modes is based on whether DC power is available or not (see ¶ 0027 of the specification as originally filed, which discloses “the control logic 145 selects the charging operating mode if the battery cell packages are below a threshold charge when DC power is available”), i.e., the selection is not independent of external conditions. Similarly, it is implied in primary reference KRAMER that the selection of modes and operation of switches is based on external conditions, which is evidenced by the operation of the switches of KRAMER being dependent on sensor measurements, which include bus sensor and system state monitors (¶ 0015, 0019, 0049). The disclosure of KRAMER of the controller determining whether the pack or module is in charge or discharge mode (¶ 0062), when read in context, is for determining how to balance the cells (see subsequent paragraphs 0063-0064), and does not exclude the controller selecting the modes. It is also noted that “heuristics defining conditions” is disclosed as comprising cell threshold charge levels (see ¶ 0034 of specification as originally filed). Based on this interpretation, primary reference KRAMER teaches selecting the modes within the broadest reasonable interpretation. Also, primary reference KRAMER is not relied upon to teach the self-inspection mode, as secondary reference MCANDREWS is relied upon to teach the self-inspection mode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 6, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 6, 2022